Citation Nr: 0633136	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-15 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for hypertension to 
include as secondary to service connected disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a sprained right 
wrist.

5.  Entitlement to service connection for depression/nervous 
breakdown.  



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the RO by which the RO, 
in pertinent part, denied entitlement to the benefits sought 
herein.  

In connection with this appeal, it is noted that the veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in August 2006.  Although he was 
notified of the time and date of the hearing by mail sent to 
his last known address, he failed to appear for that hearing 
and neither furnished an explanation for his failure to 
report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2006), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The issues of entitlement to service connection for a right 
wrist sprain and entitlement to service connection for 
depression/nervous breakdown are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC:


FINDINGS OF FACT

1.  The veteran's is not shown to be suffering from 
bronchitis or from residuals thereof.

2.  Hypertension is not shown to be related to the veteran's 
active duty service, presumptively linked thereto, or the 
proximate result of a service-connected disability.

3.  PTSD is not shown to be related to confirmed stressors 
incurred in service and the veteran did not engage in combat.


CONCLUSIONS OF LAW

1.  The veteran's alleged bronchitis is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The veteran's hypertension was not incurred in or as a 
result of his active duty service nor is it the proximate 
result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2006).

3.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154; 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in March 2001, April 2002, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify and provide any additional information that he felt 
would support his claims, effectively informing him to submit 
any relevant evidence in his possession.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  Finally, 
via the March 2006 letter, the RO apprised the veteran of 
disability ratings and effective dates as mandated by the 
Court is Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service VA medical records.  The record contains no 
pertinent VA medical examinations in connection with the 
veteran's claims.  The veteran's claimed PTSD-inducing 
stressors have not been verified.  The Board has explained 
below why such assistance is not required under VCAA as 
applicable to each issue decided herein.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

Bronchitis

Bronchitis was diagnosed in September 1968.  In July 1969, 
the veteran had a viral upper respiratory infection.  In 
September 1969, he suffered a viral infection of undetermined 
etiology.  On September 1969 medical examination conducted 
just prior to separation, all bodily systems were found to be 
normal.  

Post service medical records do not reflect the presence of 
bronchitis or residuals thereof.  Because no present 
disability is shown, service connection for bronchitis is 
denied.  38 C.F.R. § 3.303; Gilpin, supra.

To the extent that the veteran believes that he suffers from 
residuals of bronchitis, the Board cannot credit his opinion.  
The veteran is not shown to be competent to render medical 
diagnoses and opinions upon which the Board may rely.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  There is no competent 
medical evidence reflecting current disability.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt rule is not for application.  Ortiz, 
274 F.3d at 1365; see also 38 U.S.C.A. § 5107.

The Board has concluded that a VA medical examination in 
furtherance of the veteran's claim of service connection for 
bronchitis need not be scheduled.  Normally, under VCAA, VA 
is required to seek a medical opinion to assist claimants in 
establishing claims for VA benefits.  38 U.S.C.A. § 5103A(d).  
A medical opinion, however, need only be obtained if (1) 
there is competent evidence of a current disability, and (2) 
evidence that the disability or symptoms may be associated 
with service, but (3) the case does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  Id.  

Because there is no evidence of a current disability, an 
examination need not be provided.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

Hypertension 

The service medical records reflect no complaints or findings 
consistent with hypertension.  On separation, the veteran's 
blood pressure was 120/72.  

Current medical records do indicate that the veteran suffers 
from hypertension that is well controlled.  A present 
disability is a prerequisite for the granting of service 
connection.  38 C.F.R. § 3.303; Gilpin, supra.  In addition 
to a currently shown disability, however, the evidence must 
demonstrate a nexus between that disability and service.  In 
this instance, it does not.  As such, service connection for 
hypertension on a direct basis is denied.  See 38 C.F.R. 
§ 3.303.

The veteran contends that his hypertension is secondary to 
his PTSD or to his service connected Diabetes Mellitus type 
II.  The veteran is not competent to render medical opinions 
upon which the Board may rely.  Espiritu, supra.  
Furthermore, there is no competent evidence linking 
hypertension to PTSD or to Diabetes Mellitus type II.  In any 
event, as discussed below, service connection for PTSD is not 
in effect, and secondary service connection must be premised 
upon a service-connected disability.  38 C.F.R. § 3.310.  
There is no competent medical evidence that hypertension is 
proximately due to or been chronically worsened by the 
veteran's service connected Diabetes Mellitus type II.  
Service connection for hypertension on a secondary basis, 
therefore, is denied.

Finally, service connection for hypertension cannot be 
granted on a presumptive basis, as the record is silent as to 
the approximate date of onset of hypertension and does not 
reflect incurrence within a year of separation from service.  
38 C.F.R. §§ 3.307, 3.309.

As explained above, under VCAA, VA is required to seek a 
medical opinion to assist claimants in establishing claims 
for VA benefits.  38 U.S.C.A. § 5103A(d).  A medical opinion, 
however, need only be obtained if (1) there is competent 
evidence of a current disability, and (2) evidence that the 
disability or symptoms may be associated with service, but 
(3) the case does not contain sufficient medical evidence for 
the Secretary to make a decision on the claim.  Id.  

Because there is no demonstrated factual basis to relate the 
veteran's hypertension to service or to another service-
connected disability, a medical opinion regarding whether the 
veteran's hypertension is directly related to service or a 
service-connected disability would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

PTSD

PTSD was not diagnosed in service although the service 
medical records reflect psychiatric problems.  

Current psychiatric records do reveal a diagnosis of PTSD.  
In terms of stressors, in April 2004, the veteran enumerated 
the following PTSD-inducing stressors:  (1) witnessing a 
little girl die before his eyes at the 12th Evacuation 
Hospital and (2) seeing people, both American and Vietnamese, 
"die in the wards."

Service records reveal that the veteran served as a supply 
clerk.  The veteran did not receive any awards or decorations 
indicative of combat and there are no service records that 
indicate the veteran served in combat.  As detailed above, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  However, the 
evidence of record established that the veteran did not serve 
in combat.  In this instance, the veteran's alleged stressors 
are not related to combat.  Rather, they are related to 
events witnessed in a hospital.  These stressors, therefore, 
would have to be independently verified if they are to 
support a grant of service connection for PTSD.  Id.

The veteran's claimed stressors have not been verified.  
Thus, service connection for PTSD is denied.  Id.  The Board 
observes that the alleged stressors described by the veteran 
are simply not verifiable.  He has provided few specifics 
such as dates or names.  Absent particulars, his allegations 
cannot and need not be investigated.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

As stated above, even though the veteran does indeed suffer 
from PTSD, service connection for that condition must be 
denied.  Service connection for PTSD requires that the 
diagnosis be based upon verified stressors.  The verification 
element is missing.  Service connection for PTSD, therefore, 
cannot be granted.  See 38 C.F.R. §§ 3.303, 3.304.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



ORDER

Service connection for bronchitis is denied.

Service connection for hypertension, to include as secondary 
to service connected disability, in denied.

Service connection for PTSD is denied.


REMAND

For the reasons stated below, a remand to the RO for further 
development of the evidence is necessary.  

Initially, the RO must associate with the claims file all 
Dayton VA Medical Center (MC) dated from October 6, 2005 to 
the present.

The veteran suffered a right wrist sprain in service and 
voiced numerous complaints regarding his right hand and 
fingers.  The September 2003 VA diabetes mellitus examination 
report indicates a history of right hand tingling and other 
symptomatology.  The VA examiner opined that right hand/wrist 
symptoms were unrelated to diabetes mellitus.  An opinion 
regarding the specific etiology of the veteran's right 
hand/wrist manifestations was not provided.  A VA medical 
examination for a diagnosis of all right hand/wrist 
disabilities and an opinion regarding the etiology of any 
diagnosed disability must be arranged, as instructed below.

As to the claim of entitlement to service connection for 
depression/nervous breakdown, the service medical records 
have many references to psychiatric treatment and diagnoses.  
The current competent evidence reveals that the veteran 
suffers from chronic depression.  The RO should schedule a VA 
psychiatric examination to determine whether the veteran 
suffers from any acquired psychiatric disorders that are 
related to service, as instructed below.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate VA clinical treatment 
records from the Dayton VAMC dated from 
October 6, 2005 to the present.

2.  Schedule a VA medical examination to 
determine the existence and etiology of 
all currently manifested right wrist 
disorders and for an opinion regarding the 
etiology of each such disability 
diagnosed.  The examiner is requested to 
offer an opinion as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any currently 
manifested right wrist disability is 
related to active service.  If it cannot 
be determined whether any currently 
manifested right wrist disability is 
related to active service, on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgment, 
based on mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report.

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
should indicate whether the claims file 
was reviewed and identify the records on 
which he or she relied.

3.  Schedule a VA psychiatric examination 
to determine the existence and etiology of 
all currently manifested acquired 
psychiatric disorders, exclusive of PTSD, 
and for an opinion regarding the etiology 
of each such disorder diagnosed.  The 
examiner is requested to offer an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that any currently manifested 
acquired psychiatric disorder, exclusive 
of PTSD, is related to active service.  If 
it cannot be determined whether any 
currently manifested acquired psychiatric 
disorder, exclusive of PTSD, is related to 
active service, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgment, based on 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report.

A rationale for all conclusions must be 
provided.  The claims folder, including 
all existing service medical records, must 
be made available to the examiner for 
review in conjunction with the 
examination.  In the report, the examiner 
should indicate whether the claims file 
was reviewed and identify the records on 
which he or she relied.

4.  After undertaking a review of the 
entire record to include all new evidence 
received and undertaking any other 
indicated development, the RO should 
readjudicate the claims in light of all 
the evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


